        Case 3:17-cv-01352-BAJ-EWD         Document 42     03/04/21 Page 1 of 4




                       UNITED STATES DISTRICT COURT

                       MIDDLE DISTRICT OF LOUISIANA


 LUCAS JOSEPH RODDY CIVIL ACTION

 VERSUS

 RICKYBABIN NO. 17-01352-BAJ-EWD

                               RULING AND ORDER

      Before the Court is the United States Magistrate Judge's Report and

Kecommendation (Doc. 35) pursuant to 28 U.S.C. § 636(b)(l). The Report and

Recommendation addresses Defendant s IVlotion to Dismiss Filed on Behalf of Ricky

L. Babin, District Attorney for the 23rd Judicial District, State of Louisiana (Doc. 31),

seeking to dismiss pro se Plaintiffs Complaint (Doc. 1). The Motion is opposed.

(Doc. 32). The Magistrate Judge recommends that the Motion (Doc. 31) be granted,

Plaintiffs federal claims be dismissed, with prejudice, for failure to state a claim upon

which relief may be granted, and that the Court decline to exercise supplemental

jurisdiction over Plaintiffs state law claims. The Recommendation is Opposed. (Doc.

36). A Reply to the Opposition was filed. (Doc. 41).

      Plaintiff wishes to challenge Louisiana's post-conviction DNA testing statute

to support a claim of ineffective counsel. (Doc. 36, p. 3). Louisiana Code of Criminal


Procedure article 926.1 permits a person who has been convicted of a felony to request


DNA testing of an "unknown sample secured in relation to the offense for which he

was convicted," in conjunction with an application for post-conviction relief. However,


the statute requires that the petitioner sign an affidavit stating that they are


                                            1
           Case 3:17-cv-01352-BAJ-EWD     Document 42     03/04/21 Page 2 of 4




factually innocent of the crime for which they were convicted, which Plaintiff argues

is an unconstitutionally high burden for post-conviction relief under Strickland v

Washington, 466 U.S. 668 (1984). (Doc. 36, p. 6). Plaintiff additionally argues that he

has a liberty interest in the clemency process, and that the state court's denial of


access to materials for DNA testing interferes with his access to the courts. (Doc. 35,


p. 7-8).


       The Recommendation notes that Plaintiffs argument that the statute is

unconstitutional on its face and as applied to him lacks merit. Courts have


consistently found that Louisiana's post-conviction DNA statute meets constitutional


due process standards. See Thomas v. Fuselier, No. 6:12-CV-3142, 2013 WL 1290002,


at *8 (W.D. La., Mar. 8, 2013), report and recommendation adopted. No. 6:12-CV"


3142, 2013 WL 1289722 (W.D. La. Mar. 27, 2013); See also District Attorney's Office

for the Third Judicial Dist. v. Osborne, 557 U.S. 52, 69 (2009) (upholding the state of

Alaska s post-conviction DNA testing regime, where the statute required a showing


of new evidence which establishes innocence). While Plaintiff argues in his objection

that his claim satisfies the requirements for a procedural due process claim," he


states this as a conclusory allegation without support. (Doc. 36, p. 4). Plaintiff made


similar conclusory allegations in his complaint. (Doc. 35, p. 6). Such allegations,


without more, are not sufficient to defeat a Motion to Dismiss under Federal Rule of


Civil Procedure 12(b)(6), even considering the liberal pleading standards given to pro

se plaintiffs.
        Case 3:17-cv-01352-BAJ-EWD        Document 42     03/04/21 Page 3 of 4




       Plaintiff also alleges that he has a liberty interest in the clemency process, an

argument which the Supreme Court previously rejected in Osbome. 557 U.S. at 68


(2009). The Recommendation similarly suggests that the Court reject Plaintiffs

argument that because the state court denied him access to materials for DNA


testing, he was denied access to the courts, because this argument also fails as a


matter of law. (Doc. 35, p. 10). The Recommendation notes that Plaintiffs argument


is, in actuality, that the state courts reached an incorrect decision in rejecting his


requests for DNA testing. (Doc. 35, p. 8). However, adjudicating this issue is not the


province of the federal courts. Id.


       Having independently considered the underlying Complaint, Motion,

Objection, and related filings, the Court APPROVES the Magistrate Judge's Report

and Recommendation, and ADOPTS it as the Court's opinion herein.


      Accordingly,

      IT IS ORDERED that Defendant's Motion (Doc. 31) is GRANTED for the

reasons explained in the Magistrate Judge s Report and Recommendation (Doc. 35).

      IT IS FURTHER ORDERED that Plaintiffs Complaint is DISMISSED

WITH PREJUDICE for the reasons explained in the Magistrate Judge's Report and

Recommendation (Doc. 35).
        Case 3:17-cv-01352-BAJ-EWD       Document 42   03/04/21 Page 4 of 4




      IT IS FURTHER ORDERED that the Court declines to exercise

supplemental jurisdiction over any state law claims.


      A separate judgment shall be issued.




                                                          ^
                             Baton Rouge, Louisiana, this ^—— day of March, 2021




                                       JUDGE BRIAN )WACKSON
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA
